Name: Council Regulation (EC) No 1852/96 of 24 September 1996 amending Regulation (EC) No 3089/95 allocating, for 1996, certain catch quotas between Member States for vessels fishing in Polish waters
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport;  economic geography
 Date Published: nan

 27. 9 . 96 I EN Official Journal of the European Communities No L 246/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1852/96 of 24 September 1996 amending Regulation (EC) No 3089/95 allocating, for 1996, certain catch quotas between Member States for vessels fishing in Polish waters these consultations have resulted in the allocation of 150 tonnes of cod to the Community; Whereas, to ensure efficient management of the catch possibilities available in Polish waters, they should be allocated among Member States as quotas in accordance with Article 8 of Regulation (EEC) No 3760/92, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission , Whereas, in accordance with Article 124 of the 1994 Act of Accession , fisheries agreements concluded by the Kingdom of Sweden with third countries are managed by the Community; Whereas Regulation (EC) No 3089/95 (2) allocates, for 1996, certain catch quotas between Member States for vessels fishing in Polish waters; Whereas, in accordance with the procedure provided for in Article III of the Agreement on Fisheries of 1 February 1978 between the Kingdom of Sweden and the Republic of Poland, the Community has held further consultations concerning the reciprocal fishing rights for 1996; whereas HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EC) No 3089/95, the table relating to the allocation of Community catch quotas in Polish waters for 1996 is hereby replaced by the table set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 September 1996 . For the Council The President E. FITZGERALD (') OJ No L 389, 31 . 12. 1992, p. 1 . Regulation as amended by the 1994 Act of Accession . (2) OJ No L 330 , 21 . 12 . 1995, p . 106 . No L 246/2 EN Official Journal of the European Communities 27 . 9 . 96 ANNEX Allocation of Community catch quotas in Polish waters for 1996 (in tonnes, fresh round weight for salmon: numbers of individual fish) Species ICES division Community catch quotas Quotas allocated to Member States Herring III d 1 000 Sweden 1 000 Salmon III d 1 350 Sweden 1 350 Sprat III d 15 000 Sweden 15 000 Flatfish III d 50 Sweden 50 Cod III d 150 Sweden 150